DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claims 35-54 are rejected under 35 U.S.C. 102(b) as being anticipated by Bolea et al. (US 2008/0103407; hereinafter “Bolea”).
Regarding claim 35, Bolea discloses an implantable stimulator for stimulating muscles or nerves, the implantable stimulator comprising: an array of electrodes for electrically stimulating at least one of a nerve or a muscle of a subject (e.g. ¶¶ 38-39); at least one processing device configured to: detect, based on signals received from the array of electrodes, a measurement of an electromyography signal and dynamically select one or more electrodes within the array of electrodes to stimulate the nerve or muscle, the one or more electrodes being selected based on the measurement in order to stimulate a desired area of the nerve or muscle (e.g. ¶¶ 245); and receive, from an external device, power used both to activate the selected electrodes and to stimulate the nerve or muscle (e.g. ¶¶ 47 – where the external device provides the charge, or recharge, required to power the neurostimulator).
Regarding claim 45, Bolea teaches a method for stimulating muscles or nerves, the method comprising: detecting, by an implantable stimulator and based on signals received from an array of electrodes for electrically stimulating at least one of a nerve or a muscle of a subject (e.g. ¶¶ 38-39), a measurement of an electromyography signal and  dynamically selecting one or more electrodes within the array of electrodes to stimulate the nerve or muscle, the one or more electrodes being selected based on the measurement in order to stimulate a desired area of the nerve or muscle (e.g. ¶¶ 245); and receiving, from an external device, power used both to activate the selected electrodes and to stimulate the nerve or muscle (e.g. ¶¶ 47 – where the external device provides the charge, or recharge, required to power the neurostimulator).
Regarding claims 36 and 46, Bolea discloses causing a muscle contraction using the received power (e.g. ¶¶ 39-40 – “innervating a muscle”).
Regarding claims 37 and 47, Bolea discloses the implantable stimulator is located in a vicinity of the subject's tongue and the method further comprises causing a contraction of a genioglossus muscle of the subject using the received power (e.g. ¶¶ 39-40 – “genioglossus muscle”).
Regarding claims 38 and 48, Bolea discloses causing a dilation of a pharynx using the received power (e.g. ¶¶ 63).
Regarding claims 39 and 49, Bolea discloses receiving stimulation signals from the external device (e.g. ¶¶ 43 – external controller #40).
Regarding claims 40 and 50, Bolea discloses the external device is a transmitter configured to wirelessly transmit power to the implantable stimulator (e.g. ¶¶ 47 – where the external device provides the charge, or recharge, required to power the neurostimulator).
Regarding claims 41 and 51, Bolea discloses receiving a command from the external device and transmitting responses to the external device (e.g. ¶¶ 159).
Regarding claims 42 and 52, Bolea discloses the measurement is indicative of a sleep- apnea related event (e.g. ¶¶ 41).
Regarding claims 43 and 53, Bolea discloses the measurement is indicative of a precursor to a sleep-apnea related event (e.g. ¶¶ 41).
Regarding claims 44 and 54, Bolea discloses the selected electrodes are activated whenever power is provided (e.g. ¶¶ 43-47). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792